Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2004/0027323).

Regarding claim 18, Tanaka discloses a display device (display device 100 in Fig. 1), comprising:
a first pixel coupled to a first scan line and a data line (see claimed pixel in pixel array 101 e.g. in Figs. 3 and 9, coupled to G1 and a data line 12);
a second pixel coupled to a second scan line and the data line (see claimed pixel in pixel array 101 in Figs. 3 and 9, coupled to G2 and the data line 12);
a scan driver configured to sequentially supply scan signals having a turn-on level to the first scan line and the second scan line in response to a first scan start pulse and to concurrently supply scan signals having a turn-on level to the first scan line and the second scan line in response to a second scan start pulse after the first scan start pulse see scanning driver(s) 103 in Figs. 3 and 9, which sequentially applies turn-on level scanning signals to e.g. the gate lines G1 and G2, after t1, in response to Pulse 1 at t1, and concurrently applies turn-on level scanning signals to the gate lines G1 and G2, after t2, in response to Pulse 2 at t2, as shown in Figs. 1 and 6; para[0146]; para[0175]-para[0178]; para[0180]-para[0182]);
a mask duty controller configured to determine second mask periods for at least two consecutive frame periods based on a single first mask period (para[0157]; para[0182]; see display control circuit (timing controller) 104 in Figs. 3 and 9; since the operation in Fig. 1 is performed for every frame (see also Fig. 6), it is clear that the display control circuit 104 is in charge of determining masks periods delta t2 for every frame, and thus for at least two consecutive frames, and equal to a single mask period delta t2 e.g. of a first frame period); and
a scan start signal generator configured to supply the first scan start pulse and the second scan start pulse in each frame period  (para[0157]; para[0180]-para[0182]; see Figs. 1, 3 and 6; see display control circuit 104, supplying the scanning start signal FLM including Pulse 1 at t1 and Pulse 2 at t2, to scanning driver(s) 103) and to determine an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated based on a second mask period corresponding to each frame period (para[0157]; para[0180]-para[0182]; see Figs. 1, 3 display control circuit 104 determines an interval between a time at which Pulse 1 is generated and a time at which Pulse 2 is generated based on delta t2 corresponding to each frame period).

Regarding claim 20, Tanaka discloses a display device (display device 100 in Fig. 1), comprising:
a plurality of pixels coupled to a same scan line (see pixels in pixel array 101 e.g. in Figs. 3 and 9, coupled to G1), 
wherein: 
the plurality of pixels are configured to display a monochromatic image during a first mask period of q horizontal periods and display a moving or video image during a first image display period of r horizontal periods, in each of consecutive first frame periods (para[0149]; para[0157]-para[0158]; para[0182]; para[0201]; para[0204]; see Figs. 1 and 6; see delta t2 during which “writing of blanking data from the first scanning line to the pixel array is started in response to the second pulse of the scanning start signal FLM”, as shown in Fig. 6; “ display OFF data which display the pixel rows in black are written in the pixel rows as the blanking data”; “The display control circuit 104 receives image data (video signals) 120 and video control signals 121 inputted to the display control circuit 104 from an external video signal source of the display device 100”; “image data is sequentially inputted to the display device 100 (display control circuit 104) ), 
each of the first frame periods is configured with q+r horizontal periods, each of q and r being an integer greater than 0 (see delta t2 + delta t1 e.g. in frame 1 and frame 2, as shown in Fig. 6),
the plurality of pixels display a monochromatic image during a second mask period of q+1u horizontal periods and display a moving or video image during a second image display period of s horizontal periods, in each of consecutive second frame periods (para[0149]; para[0157]-para[0158]; para[0182]; para[0201]; para[0204]; since the operation in Fig. 1 is performed for every frame (see also Fig. 6), it is clear that the plurality of pixels display the above mentioned black image during delta t2 periods, and video image during delta t1, in each of consecutive second frame periods),
each of the second frame periods is configured with q+1u+s horizontal periods, each of u and s being an integer greater than 0 (see e.g. delta t2 + delta t1 in frame 1 and frame 2, as shown in Fig. 6, applicable to consecutive second frame periods), 
since the operation in Fig. 1 is performed for every frame (see also Fig. 6), it is clear that delta t2 + delta t1 for every frame is the same), 
the plurality of pixels display a monochromatic image during a third mask period of q horizontal periods and display a moving or video image during a third image display period of r horizontal periods, in at least one third frame period (para[0149]; para[0157]-para[0158]; para[0182]; para[0201]; para[0204]; since the operation in Fig. 1 is performed for every frame (see also Fig. 6), it is clear that the plurality of pixels display the above mentioned black image during delta t2 periods, and video image during delta t1, in each frame period, which includes a third frame period),
the plurality of pixels display a monochromatic image during a fourth mask period of q+1u horizontal periods and display a moving or video image during a fourth image display period of s horizontal periods, in at least one fourth frame period (para[0149]; para[0157]-para[0158]; para[0182]; para[0201]; para[0204]; since the operation in Fig. 1 is performed for every frame (see also Fig. 6), it is clear that the plurality of pixels display the above mentioned black image during delta t2 periods, and video image during delta t1, in each frame period, which includes a fourth frame period),
para[0149]; para[0157]-para[0158]; para[0182]; para[0201]; para[0204]; since the operation in Fig. 1 is performed for every frame (see also Fig. 6), it is clear that the above at least one third frame period and the above at least one fourth frame period are located between an end point of any of the consecutive first frame periods and a start point of any of the consecutive second frame periods), and
the at least one third frame period and the at least one fourth frame period are alternated with each other at regular intervals (para[0149]; para[0157]-para[0158]; para[0182]; para[0201]; para[0204]; since the operation in Fig. 1 is performed for every frame (see also Fig. 6), it is clear that the above at least one third frame period and the above at least one fourth frame period are equal to each other, and based on the broadest reasonable interpretation of the claimed limitations, are alternated with each other at regular intervals).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim 1-4, 6-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2004/0027323), in view of Seo et al. (US 2017/0047028).

Regarding claim 1, Tanaka discloses a display device (display device 100 in Fig. 1), comprising: 
a first pixel coupled to a first scan line and a data line (see claimed pixel in pixel array 101 e.g. in Figs. 3 and 9, coupled to G1 and a data line 12);
a second pixel coupled to a second scan line and the data line (see claimed pixel in pixel array 101 in Figs. 3 and 9, coupled to G2 and the data line 12); and 
a scan driver configured to sequentially supply scan signals having a turn-on level to the first scan line and the second scan line during a first period and to concurrently supply scan signals having a turn-on level to the first scan line and the  second scan line during a second period after the first period (see scanning driver(s) 103 in Figs. 3 and 9, which sequentially applies turn-on level scanning signals to e.g. the gate lines G1 and G2, after t1, and concurrently applies turn-on level scanning signals to the gate lines G1 and G2, after t2, as shown in Fig. 1; para[0146]; para[0175]-para[0178]; para[0180]; para[0182]), 
wherein: 
para[0149]; para[0201]; see Figs. 1 and 6; see delta t2 during which “writing of blanking data from the first scanning line to the pixel array is started in response to the second pulse of the scanning start signal FLM”, as shown in Fig. 6), 
	However, Tanaka does not appear to expressly disclose a first frame period and a second frame period have different mask periods, a third frame period between the first frame period and the second frame period has a same mask period as the first frame period, and a fourth frame period between the first frame period and the second frame period has a same mask period as the second frame period.
Seo discloses a first frame period and a second frame period have different mask periods (see frame periods F1 and F2 in annotated Fig. 4 below, with different VB periods; para[0062]; para[0068]), a third frame period between the first frame period and the second frame period has a same mask period as the first frame period (see frame period F3 in annotated Fig. 4 below, with VB period equal to VB1; para[0062]; para[0068]), and a fourth frame period between the first frame period and the second frame period has a same mask period as the second frame period (see frame period F4 in annotated Fig. 4 below, with VB period equal to VB2; para[0062]; para[0068]).

    PNG
    media_image1.png
    618
    682
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Tanaka’s invention, with the teachings in Seo’s invention, to have a first frame period and a second frame period have different mask periods, a third frame period between the first frame period and the second frame period has a same mask period as the first frame period, and a fourth frame period between the first frame period and the second frame period has a same mask period as the second frame period, for the advantage reducing power consumption with a display apparatus configured to generate a low-frequency sync signal with a suitable low frequency corresponding to a type of an image, e.g. a static image  (para[0005]; para[0025]; para[0118]).

Regarding claim 2, Tanaka and Seo disclose all the claim limitations as applied above (see claim 1). In addition, Tanaka discloses each frame period includes an image display period and the mask period, and the image display period corresponds to a difference between a start point of the first period and a start point of the second period in one frame period (see in Figs. 1 and 6, for every frame period, the period for supplying image data to the pixels, during delta t1; ”writing of image data to be inputted to the display device to the pixel array… is started in response to the first pulse of the scanning start signal FLM”; para[0182]; para[0201]).

Regarding claim 3, Tanaka and Seo disclose all the claim limitations as applied above (see claim 1). In addition, Tanaka discloses a data driver configured to apply a data voltage corresponding to a mask grayscale to the data line during the second period (para[0156]; para[0182]-para[0183]; para[0201]; see Figs. 1, 3 and 6; data driver 102 supplies blanking data during delta t2).

Regarding claim 4, Tanaka and Seo disclose all the claim limitations as applied above (see claim 1). In addition, Tanaka discloses a scan start signal generator configured to supply a first scan start pulse, corresponding to a start point of the first period, and a second scan start pulse, corresponding to a start point of the second period, to the scan driver (para[0180]-para[0181]; see Figs. 1, 3 and 6; see display control circuit 104, supplying the scanning start signal FLM scanning driver(s) 103).

Regarding claim 6, Tanaka and Seo disclose all the claim limitations as applied above (see claim 1). In addition, Tanaka discloses a third pixel coupled to a third scan line and the data line (see Figs. 1, 3 and 9; e.g. pixel in pixel array 101 coupled to e.g. gate line G8 and the data line 12); and 
a fourth pixel coupled to a fourth scan line and the data line (see Figs. 1, 3 and 9; e.g. pixel in pixel array 101 coupled to gate line G514 and the data line 12), 
wherein:
the scan driver is configured to supply a scan signal having a turn-on level to the third scan line during a third period (see in Fig. 1 the period during which a turn-on level scanning signal for inputting image data is applied to gate line G8) and to supply a scan signal having a turn-on level to the fourth scan line during a fourth period (see in Fig. 1 the period during which a turn-on level scanning signal for inputting image data is applied to gate line G514), and 
the first period (see in Fig. 1 the period during which a turn-on level scanning signal for inputting image data is applied to gate lines G1 and G2), the third period, the second period, and the fourth period are sequentially located in a frame period (see in Fig. 1 the period during which the turn-on level scanning signal for inputting image data ).

Regarding claim 7, Tanaka and Seo disclose all the claim limitations as applied above (see claim 1). In addition, Tanaka discloses the first period is longer than each of the second period, the third period, and the fourth period (see in Fig. 1 the period during which a turn-on level scanning signal for inputting image data is applied to gate lines G1 and G2, is longer than each of the period during which the turn-on level scanning signal for inputting blanking data is applied to gate lines G1 and G2 (claimed second period), the period during which the turn-on level scanning signal for inputting image data is applied to gate line G8 (claimed third period), and the period during which the turn-on level scanning signal for inputting image data is applied to gate line G514 (claimed fourth period)).

Regarding claim 8, Tanaka and Seo disclose all the claim limitations as applied above (see claim 7). In addition, Tanaka discloses the second period, the third period, see in Fig. 1 the period during which the turn-on level scanning signal for inputting blanking data is applied to gate lines G1 and G2 (claimed second period), the period during which the turn-on level scanning signal for inputting image data is applied to gate line G8 (claimed third period), and the period during which the turn-on level scanning signal for inputting image data is applied to gate line G514 (claimed fourth period) all have a same length).

Regarding claim 9, Tanaka and Seo disclose all the claim limitations as applied above (see claim 1). In addition, Tanaka discloses a number of scan signals having a turn-on level and output from the scan driver during the second period in the first frame period is equal to a number of scan signals having a turn-on level and output from the scan driver during the second period in the second frame period (para[0182]; since the operation in Fig. 1 is performed for every frame (see also Fig. 6), it is clear that a number of scan signals having a turn-on level output from the scanning driver(s) 103 during the second period (the period during which the turn-on level scanning signal for inputting blanking data is applied to gate lines G1 and G2), is the same in every frame).

Regarding claims 10, 11, 12, 14, 15, 16 and 17, these claims are analogous to claims 1, 3, 4, 6, 7, 8 and 9, respectively, except they are method claims (see ), and therefore are rejected for the same reasons as claims 1, 3, 4, 6, 7, 8 and 9 above, respectively.

Claim(s) 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2004/0027323), in view of Seo et al. (US 2017/0047028), and further in view of Park et al. (US 2016/0063962).

Regarding claim 5, Tanaka and Seo disclose all the claim limitations as applied above (see claim 4). In addition, Seo discloses an interval between a start point of a first period and a start point of a second period in the third frame period is equal to that in the first frame period (see AC1 in frame F3 and frame F1 are equal as shown in annotated Fig. 4 above), and an interval between a start point of a first period and a start point of a second period in the fourth frame period is equal to that in the second frame period (see AC2 in frame F4 and frame F2 are equal as shown in annotated Fig. 4 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have, an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the third frame period is equal to that in the first frame period, and an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the fourth frame period is equal to that in the second frame period, as shown in the combination, because with such driving scheme power consumption reduction is attainable when generating a low-frequency sync signal para[0005]; para[0025]; para[0118]).
However, Tanaka and Seo do not appear to expressly disclose discloses an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the first frame period is different from that in the second frame period.
Park discloses an interval between a start point of a first period and a start point of a second period in a first frame period is different from that in a second frame period (para[0053]-para[0054]; see Fig. 3; see active period 1A is different from active period 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Tanaka’s and Seo’s combination, with the teachings in Park’s invention, to have an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the first frame period is different from that in the second frame period, because such alternative driving scheme would also contribute to power consumption reduction based on a type of image (para[0005]-para[0006]).

Regarding claim 13, Tanaka and Seo disclose all the claim limitations as applied above (see claim 12). In addition, this claim is analogous to claim 5, and therefore it is rejected for the same reasons as claim 5 above.

claim 19, Tanaka discloses all the claim limitations as applied above (see claim 18). However, Tanaka does not appear to expressly disclose a first frame period and a second frame period have different mask periods, 
a third frame period between the first frame period and the second frame period has a same mask period as the first frame period, 
a fourth frame period between the first frame period and the second frame period has a same mask period as the second frame period, 
an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the first frame period is different from that in the second frame period, 
an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the third frame period is equal to that in the first frame period, and 
an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the fourth frame period is equal to that in the second frame period.
Seo discloses a first frame period and a second frame period have different mask periods (see frame periods F1 and F2 in annotated Fig. 4 above, with different VB periods; para[0062]; para[0068]), 
a third frame period between the first frame period and the second frame period has a same mask period as the first frame period (see frame period F3 in annotated Fig. 4 above, with VB period equal to VB1; para[0062]; para[0068]), 
see frame period F4 in annotated Fig. 4 below, with VB period equal to VB2; para[0062]; para[0068]), 
an interval between a start point of a first period and a start point of a second period in the third frame period is equal to that in the first frame period (see AC1 in frame F3 and frame F1 are equal as shown in annotated Fig. 4 above), and 
an interval between a start point of a first period and a start point of a second period in the fourth frame period is equal to that in the second frame period (see AC2 in frame F4 and frame F2 are equal as shown in annotated Fig. 4 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Tanaka’s invention, with the teachings in Seo’s invention, to have a first frame period and a second frame period have different mask periods, a third frame period between the first frame period and the second frame period has a same mask period as the first frame period, and a fourth frame period between the first frame period and the second frame period has a same mask period as the second frame period, an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the third frame period is equal to that in the first frame period, and an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the fourth frame period is equal to that in the second frame period, as disclosed by the combination, for the advantage reducing power consumption with a display apparatus configured to generate a low-frequency sync signal para[0005]; para[0025]; para[0118]).
However, Tanaka and Seo do not appear to expressly disclose an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the first frame period is different from that in the second frame period.
Park discloses an interval between a start point of a first period and a start point of a second period in a first frame period is different from that in a second frame period (para[0053]-para[0054]; see Fig. 3; see active period 1A is different from active period 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Tanaka’s and Seo’s combination, with the teachings in Park’s invention, to have an interval between a time at which the first scan start pulse is generated and a time at which the second scan start pulse is generated in the first frame period is different from that in the second frame period, because such alternative driving scheme would also contribute to power consumption reduction based on a type of image (para[0005]-para[0006]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623